Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on provisional application 62/712,736 filed in July 31, 2018. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 6, 9, 10, 13 – 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mewes et al. (US Patent No. 10139797), herein “Mewes,” in view of Sun et al. (PG Pub. No. 20200296906), herein “Sun” with a provisional filing date of December 11, 2017. 


Regarding claim 1,
Mewes teaches a method for generating a dynamic watering plan that reduces water consumption requirements for vegetation comprising: (Col. 1, lines 19 – 22: “…the present invention relates to a system and method for simulating a soil-
estimating, by a processing element, root depth of vegetation watered by a watering system; (Col. 6, lines 1 – 7: “Soil moisture observations as a function of depth and time can also be used to infer root depth, as a diurnal cycle in the soil moisture at levels within the root zone (owing to increased root uptake during the daytime followed by redistribution of moisture into the root zone during the overnight hours) can be used to infer root depth and distribution density.”  Col. 24, lines 51 – 61: “…estimating moisture content in the soil-crop system at any point in the crop growing season in one more additional simulations, wherein the soil-water characteristics include a depth profile of water extraction by the crop at the one or more growth stages, an adequacy of water supply at the multiple depths, and an impact of prior irrigation activity on the state of moisture content, to profile root zone moisture from the simulated crop water usage over time…”) 
determining, by the processing element1, an allowed water depletion threshold of the vegetation based on the root depth; (Col. 13, lines 33 – 40: “Simulations 152 involving evaporation and water accumulation in a soil system 106 may further include, for example, analyzing an amount of water applied to the soil system 106 through effective rainfall and irrigation. Simulations 152 may also include analyzing an amount of water that is retained in a dynamically-growing root zone, and analyzing an amount of water depleted from the dynamically-growing root zone.” See also Col. 20, lines 42 – 57)
determining, by the processing element, (See footnote 1) a training watering plan that is based on the root depth and the allowed water depletion threshold; (Col. 16, lines 27 – 41: “The use of artificial intelligence in the irrigation modeling framework 100 of the present invention enhances the utility of physical and empirical models 150 by automatically and  heuristically constructing appropriate relationships, mathematical or otherwise, relative to the complex interactions between growing and maturing plants, the environment in which they reside, the underlying processes and characteristics, and the observational input data made available to the system. For example, where predictive factors known to be related to a particular outcome are known and measured along with the actual outcomes in real-world situations, artificial intelligence techniques are used to 'train' or construct a model that relates the more readily-available predictors to the ultimate outcomes, without any specific a priori knowledge as to the form of those relationships.” Col. 6, lines 55 – 67: “…the present invention to provide a system and method of applying weather and climatology data, and crop or field-specific data to one or more coupled crop and soil simulation models of one or more physical and empirical characteristics to schedule irrigation activities and generating irrigation recommendations to aid in encouraging crop root growth into preferred depths where more readily available nutrients may reside (for instance, if excessive rainfall early in a growing season caused nitrogen to be leached deeper into the soil profile, irrigation activities ( or the lack thereof) may be one means of encouraging the crop's roots to grow deeper, where these nutrients can then be tapped).”) and
transmitting the training watering plan to a flow controller for execution by the watering system.  (Col. 21, lines 10 – 16: “…developing an irrigation schedule from the root zone moisture profile for delivering an application of artificial precipitation for the particular field, wherein a user applies artificial precipitation to the particular field based on the irrigation schedule or an automated application of artificial precipitation is controlled based on the irrigation schedule.” Sun may also teach this element in paragraph 0009.) 
water depletion threshold (Par. 0049: “Depending on specific types of crop and soil, a minimum soil moisture level (management allowable depletion threshold) will be set higher than the permanent wilting point (PWP)…” Par. 0028: “When rainfall is insufficient, irrigation may be applied to provide soil moisture to meet crop needs.  Several irrigation applications are usually needed during an entire crop season. Traditionally, an irrigation schedule is set to periodic applications (calendar-based schedule) or may be triggered by a certain threshold (e.g., when soil moisture reaches a depletion level). For instance, whenever a soil moisture level drops below a predefined threshold, the control application may cause an irrigation machine to irrigate one or more areas of a field until the field is replenished to a target filling point (TFP). The conventional irrigation scheduling or control strategies do not consider forecasted in-season rainfall; hence, often the rainfall is not fully utilized and water is wasted through over-irrigation, thereby resulting in runoff and deep percolation.” Examiner’s note – Sun also relates the invention to roots and root depth and proper root development. See paragraphs 0034, 0038, 0040, 0041, 0061, and 0071.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a method of generating a irrigation schedule/plan that develops a model and artificial intelligence that is able to train and uses moisture depletion at root depths to determine an irrigation schedule that is controlled automatically as in Mewes with and device and method that develops an optimal irrigation schedule that considers root depth or growth and also moisture or water depletion thresholds as in Sun in order to have a control application that creates an optimized irrigation schedule using thresholds and root data. (Par. 0039) 

Regarding claim 2,
Mewes and Sun teach the limitations of claim 1 which claim 2 depends. 
Mewes also teaches that the training watering plan adjusts watering volume per watering event based on changes in root depth over time.  (Col. 5, line 53 – Col. 6, line 7: “The use of a land surface model to simulate conditions within a field can also increase the value of soil temperature or moisture observations taken from the field. If 

Regarding claim 3,
Mewes and Sun teach the limitations of claim 1 which claim 3 depends. 
Mewes also teaches that the training watering plan increases time periods between watering events as the allowed water depletion threshold increases based on increasing root depth. (Col. 3, lines 20 – 26: “The timing and magnitudes of water inputs, time-varying plant uptake, and changes in the characteristics of the soil with depth can all lead to substantial variations in soil moisture with depth, and this moisture distribution relative to the root distribution of the growing crop is vitally important to understanding the water needs of the crop.” Examiner’s Note – The distribution of the moisture relative to the root distribution indicates an increasing the time relative to root growth or depth.  See also claims 1, 11, 12, and 22.) 

Regarding claim 5,
Mewes and Sun teach the limitations of claim 1 which claim 5 depends. 
Sun also teaches that determining the training watering plan further comprises utilizing, by the processing element, at least one of crop coefficient and yield curve of the vegetation to determine the training watering plan.  (Par. 0008: “least one of: a real-time soil moisture value, a near real-time soil moisture value, a predictive evapotranspiration (ET) metric, or a weather forecast metric. The method may further include generating, by a cascading neural network, a crop yield, wherein the crop yield is used to assign the immediate reward to the state-action pair. Generating, by the cascading neural network, the crop yield further may include: receiving, by a first neural network, as an input, at least one of irrigation data and weather data; providing, by the first neural network, a total soil water (TSW) value determined based at least in part on the input; receiving, by a second neural network, the total soil water as an input; and generating, by the second neural network, the crop yield based at least in part on the total soil water.”) 

Regarding claim 6,
Mewes and Sun teach the limitations of claim 1 which claim 6 depends. 
Mewes also teaches that determining the training watering plan further comprises utilizing, by the processing element, soil characteristics to determine the training watering plan, the soil characteristic comprising at least one of water content, water capacity, water depletion rate, and temperature.  (Col. 15, lines 26 – 38: “Output data 160 from the agricultural models 150 may also, in one or more additional embodiments, be further applied to develop specific artificial intelligence models in step 230b for further assessment of the soil-plant-atmosphere system for the particular field 104, such as for example specific models configured to analyze the soil-water relationship in a soil system 106. The irrigation modeling framework 100 may therefore include a layer of artificial intelligence to develop relationships between input data 110 and outputs from other agricultural models 150 to perform the simulations 152 (and other forecasts, diagnoses, and predictions generated as a result of these simulations 152) represented in the profiles 161.” See also Claims 11, 21, and 30 of Mewes. See also Sun paragraphs 0005, 0006, 0008, 0009, 0059, 0060, 0066, 0084, 0092, and 0093.) 

Regarding claim 9,

Mewes also teaches varying at least one of the root depth and the allowed water depletion threshold based on application of a soil additive.  (Claim 14: “The method of claim 13, wherein the irrigation advisory tool is further configured to generate one or more irrigation advisories for the particular field from the profile of root zone moisture, the one or more advisories including an indicator of soil water loss from evaporation and evapotranspiration, an indicator of forecasted precipitation, an indicator of one or both of cost reduction and waste-of-water reduction in geographical locations affected by drought, an indicator of irrigation requirements for achieving crop temperature and crop moisture thresholds, and an indicator of environmental impact from runoff of one or both of fertilizers and chemicals.”) 

Regarding claim 10,
Mewes and Sun teach the limitations of claim 1 which parallel those element in claim 10.  Mewes and Sun also teach a server configured to receive, process, and transmit information. (Sun Par. 0030 and 0074. See Sun Figure 16 wherein the computing device is coupled to local interface 609.  See also Mewes Col. 19, lines 13 – 26.) 
a sensor for detecting at least one of weather variables, soil moisture levels, or vegetation characteristics; (Mewes Col. 20, line 64 – 67: “…between the simulations and the observations taken by the one or more sensors for modeling the crop water usage, soil moisture depletion and soil-water characteristics at the multiple depths…” Sun also teaches in numerous paragraphs “sensors.”) 
one or more databases containing information on at least one of watering history and vegetation specifications and communicatively coupled to the server; (Sun Par. 0075 and Figure 16: “Stored in the memory 606 are both data and several components that are executable by the processor 603. In particular, stored in the memory 606 and executable by the processor 603 is the control application 200, and potentially other applications. Also stored in the memory 606 may be a data store 615 and other data. In addition, an operating system may be stored in the memory 606 and 
one or more controllers in communication with the server and connected to at least one (Sun Par. 0032: “Therefore, N may be set to a value between ten and twenty to provide a good balance between water efficiency and computational capacity of an irrigation controller. The actions may include a response (or an action) that may be performed by the irrigation system according to current situation. Actions may include predefined events stored in memory of the computing environment 203. In some examples, actions include irrigating, abstaining from irrigating, etc. The action may be selected from one of the predefined events stored in memory by the control application 200 in order to maximize the accumulated reward over a predictable period. A reward function may be formulated to provide an ultimate goal of maintaining (or even increasing) crop yield while saving water.” See also Par. 0024.  See also Mewes Col. 19.) 
estimating a root depth value based on at least one of the weather variables, soil moisture levels, vegetation characteristics, watering history, and vegetation specifications;  (Mewes Col. 5, line 48 – Col. 6, line 7: “This can improve the assessment and prediction of the distribution of water within the soil profile relative to root distributions and the capacity for plant uptake, for example. The presence of in-field observations can also be used to tune the land surface model to a field or crop's properties. For instance, changes in the soil moisture or temperature profile over time provide intrinsic indicators of the thermal or hydraulic conductivity properties of the soil that can be used to augment the land surface model assumptions of the same. Soil moisture observations as a function of depth and time can also be used to infer root depth, as a diurnal cycle in the soil moisture at levels within the root zone (owing to increased root uptake during the daytime followed by redistribution of moisture into the root zone during the overnight hours) can be used to infer root depth and distribution density.”) 
determining a water depletion threshold based on the root depth value; (Mewes Col. “Simulations 152 involving evaporation and water accumulation in a soil system 106 may further include, for example, analyzing an amount of water applied to 
estimating a water depletion rate based on at least one of the weather variables, soil moisture levels, vegetation characteristics, watering history, and vegetation specifications; (Mewes Col. 2, lines 28 – 65: “As mentioned previously, tracking the amount of water lost from the soil moisture bank, particularly in the absence of soil moisture sensors and/or in the case of forecasting irrigation needs, is typically accomplished using equations for estimating the evapotranspiration of water. Many such equations and methods exist. Perhaps the most common equation used in modern irrigation scheduling is the Penman-Monteith equation, which is used as a standard by the United Nations Food and Agriculture Organization (FAO). The Penman-Monteith equation relates plant properties to weather conditions (including temperature, humidity, wind, and radiation) to the mass or volume of water lost to evapotranspiration. Since the plant properties vary from one type of plant to the next, and can also vary throughout the growth cycle, it is common to calculate actual evapotranspiration of a crop (ETc) using calculations based on a reference crop (usually a short green crop, such as alfalfa or grass) multiplied by modulating coefficients: 
ETc=ETr×Kc×Ks
 where ETr is the evapotranspiration rate from the reference crop, Kc is a crop coefficient that varies by crop and growth stage, and Ks is a water stress coefficient that reduces the rate of evapotranspiration as soils become dry. At any given point in a crop's growth cycle, the Kc value for a non-stressed crop is simply the ratio of its actual evapotranspiration rate relative to that of the reference crop. Values of Kc may be near 0 for seedlings and range upward to values in excess of 1.0 for some crops at peak 
See also rejection for claim 1 above. 

Regarding claim 13,
Mewes and Sun teach the limitations of claim 10 which claim 13 depends. 
Mewes also teaches that comprising varying at least one of the root depth, the water depletion threshold, and the water depletion rate based on application of a soil additive. (Col. 3, lines 20 – 26. See rejection for claim 3 above. See also Col. 2 lines 31 – 50 that teaches various input data to the model.) 

Regarding claim 14,
Mewes and Sun teach the limitations of claim 10 which claim 14 depends. Mewes also teaches that the desired root depth is determined based on user feedback corresponding to vegetative characteristics. (Col. 15, lines 9 – 25:   “Regardless of whether such modifications to simulations 152 are performed, the present invention produces a soil-plant-atmosphere profile at step 270 from the outcomes of the coupled crop and soil simulation models 151 that reflect a moisture state being modeled. As noted above, profiles 161 may at least include a root zone moisture profile 162, a soil-nutrient transport profile 163, and a temperature, moisture and drainage profile 164. Regardless of the type of profile 161 built in the present invention, it is used at step 280 to generate artificial precipitation-related output data 160 in the form of irrigation advisories 165, irrigation recommendations 166, irrigation schedules 167, and/or predictions and forecasts 168 to users directly, to the irrigation support tool 170, or third parties as alerts, services, indicators, or reports. These, as noted above, may be tailored to specific irrigation management actions, and to specific 

Regarding claim 15,
Mewes and Sun teach the limitations of claim 10 which claim 15 depends. Mewes also teaches that the watering plan comprises feeding at least the root depth value, the water depletion threshold, and the water depletion rate into a machine learning model. (Col. 20, line 27 – Col. 21, line 16: “A method, comprising: ingesting, as input data, weather and climatological information that includes at least one of historical field-level weather data and extended-range weather forecast data, crop-specific information relative to a particular field, soil profile data derived from one or more soil samples taken in the particular field over time, and field management data relating to crop and soil management practices in the particular field over time; modeling the input data in a plurality of data processing modules within a computing environment in which the plurality of data processing modules are executed in conjunction with at least one specifically-configured processor, the data processing modules configured to assess a state of moisture content of a soil-crop system in the particular field over time, by 1) diagnosing and predicting expected weather conditions at or near the particular field from the weather and climatological information, 2) aggregating the expected weather conditions, the crop-specific information, the soil profile data, and the field management data in a land surface model customized to simulate crop water usage over time, soil moisture depletion at multiple depths within the soil-crop system over time, and soil-water characteristics at the multiple depths relative to one or more crop growth stages over a crop growing season in the particular field, the soil-water characteristics including a depth profile of water extraction by the crop at the one or more growth stages, an adequacy of water supply at the multiple depths, and an impact of prior irrigation activity on the state of moisture content, and 3) comparing actual crop moisture use relating to crop root water uptake from within the soil-crop system, and vertical variations in moisture content at the multiple depths, obtained from observations taken by one or more sensors over time in the particular field, to adjust one or more simulation parameters in the land surface model based on identified differences 

Regarding claim 16,
Mewes and Sun teach the limitations of claim 10 which claim 16 depends. Mewes also teaches that the watering system of claim 15, wherein the machine learning model is a reinforcement model, wherein positive feedback reinforces the machine learning model.  (Col. 5, lines 34 – 42: “Similarly, the field may have artificial drainage structures that impact the movement of water within the field, such as drain tile. This user-provided information can be used to modulate drainage properties in the land surface model, thereby providing a better understanding of the latent impacts of periods of soil saturation. The farming practices applied on the field, such as conventional, limited or no-tillage practices, are known by the user and can be also be used to augment the land surface model simulations.”  Col. 7, lines 1 – 13: “It is yet another objective of the present invention to use in-situ weather and/or soil temperature or moisture observations to augment inputs to and parameters of a customized land surface model to improve the accuracy of the model at simulating conditions within the field, and thereby improving the scheduling of irrigation activities. It is a further objective of the present invention to permit the combined application of user-provided data, agronomic and land surface models and outputs, and a combination of in-situ and remotely-sensed observations of the crop in a field to diagnose the cause of areas of 

Regarding claim 17,
Mewes and Sun teach the limitations of claim 10 which claim 17 depends. Mewes also teaches that the sensor is a camera, and the server is further configured to process images received from the camera to determine at least one of soil moisture levels and vegetation characteristics. (Col. 11, lines 16 – 19: “Still other types of input data 110 ingested into the present invention may include image-based data 123, vehicular data 124, and crowd-sourced observational data 125. Image based data 123 may be derived from systems such as video cameras…” Col. 9, lines 45 – 49: “Imagery data 116 may be further used within the present invention to extract relevant weather, crop, soil, or field information for use in the one or more precision agriculture (agronomic) models 150 to perform the various simulations 152 described herein.”  See also Mewes that discloses in several paragraphs “imagery data” or “image-based data.”) 

Regarding claim 18,
Mewes and Sun teach the limitations of claim 10 which claim 17 depends. Mewes also teaches an output signal is sent to the server when the sensor is activated. (Col. 11, lines 21 – 31: “…sensing systems, including those systems coupled to computing systems configured on farm equipment, or those systems configured to gather weather data from mobile devices present within vehicles, such as with mobile telephony devices and tablet computers. Input data 110 of various types may also be provided by crowd-sourced observations 125, for example from field workers, scientists, growers, farmers and others using mobile telephony devices or tablet computers, or any other computing devices, that incorporate software tools such as mobile applications for accessing and using social media feeds.” See also Mewes claim 1. See also Sun paragraphs 0002, 0006, 0009, 0024, 0026, and 0048 that teaches a computing device that is a server (Par. 0030) and sensors for input to the computing device.) 


Regarding claim 26,
Mewes and Sun teach the limitations of claims 1 and 10 which parallel those elements in claim 26.  Mewes and Sun also teach a first and second information that is from a sensor and database information respectively. (Mewes, Col. 4, lines 49 – 65: “The present invention provides a system and method for combined application of weather and climatological data, land surface models, other agronomic models, and crop-specific information to improve upon present practices in irrigation modeling. These systems and methods can be expanded to combine additional information, such as irrigation-specific data regarding past activity and field-specific and/or soil-specific properties, and both remotely-sensed and in-situ observations of real-time moisture conditions in a field. In the case of remotely-sensed and in-field weather observations, these may be combined with weather models to assess weather and climatological conditions in an arbitrarily-located field, potentially even including spatial variations in weather conditions within the field. This information can be applied to land surface models to understand the impacts of the varying weather conditions on the need for irrigation.” Sun also teaches a data store (615) which stores “training data.” Sun also teaches in numerous paragraphs sensor data and artificial intelligence using the data. See Sun Par. 0026). Examiner’s Note – Verma, cited in the conclusion section may also teach this element in paragraphs 0027 and 0028.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mewes in view of Sun in view of Hunter (US Patent No. 4,226,368).

Regarding claim 4,
Mewes and Sun teach the limitations of claim 2 which claim 4 depends. They do not teach that the amount of water is to engulf the lower portion of the roots. However, Hunter does teach that the watering volume for a given watering event is sufficient to engulf at least a lower portion of the roots. (Col. 1, lines 10 – 25: “So-called "drip" irrigation systems are not new in the irrigation art, but, because of severe drought conditions throughout portions of the United States in recent years, such systems have pressure and flow rate so that the irrigation process is carried on for an extended period of time whereby the irrigation water is caused to penetrate deeply into the soil surrounding the roots immediately adjacent the plant.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a method of generating a irrigation schedule/plan that develops a model and artificial intelligence that is able to train and uses moisture depletion at root depths to determine an irrigation schedule that is controlled automatically as in Mewes with and device and method that develops an optimal irrigation schedule that considers root depth or growth and also moisture or water depletion thresholds as in Sun with having a system that uses water amounts that penetrate deep in the soil surrounding the roots of the plant as in Hunter in order to employ a system to grow individual plants and larger growing items such as trees. (Col. 3, lines 23 – 25) 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mewes in view of Sun in view of Zur (US PG Pub. No. 20060108439).

Regarding claim 7,
Mewes and Sun teach the limitations of claim 1 which claim 7 depends. They do not teach adjusting the frequency (or irrigation cycle) based on root depth. However, Zur does teach that the training watering plan decreases watering frequency over time until a desired root depth is achieved. (Par. 0024: “…a control logic (35) for operating and managing successive cycles i of irrigation, with i=i [0, 1, 2, . . . , n], for a vegetation having a maximum activity root layer, or MARL, spanning a range of soil depth…”  Par. 0032: “The depth Z.sub.BEGIN, and the depth Z.sub.FINAL which is a control objective, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a method of generating a irrigation schedule/plan that develops a model and artificial intelligence that is able to train and uses moisture depletion at root depths to determine an irrigation schedule that is controlled automatically as in Mewes with and device and method that develops an optimal irrigation schedule that considers root depth or growth and also moisture or water depletion thresholds as in Sun with detecting the rootage of a plant and adjusting cycle times of irrigation as necessary based on the rootage as in Zur in order to adjust 

Regarding claim 8,
Mewes, Sun, and Zur teach the limitations of claim 7 which claim 8 depends. Zur also teaches that the desired root depth is determined based on user feedback corresponding to vegetative characteristics. (Par. 0016: “The criterion for starting irrigation is now based solely on a quantitative parameter directly related to and responding to rootage needs. As described below, the irrigation-begin depth is accepted as a manual input entered by a user.” See also Par. 0027, 0053, 0060, and claim 1. See also Mewes Col. 15, lines 5 – 8 and Col. 18, lines 6 – 11.) 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mewes in view of Sun in view of Palmer et al. (US PG Pub. No. 20100030389), herein “Palmer.”

Regarding claim 28,
Mewes and Sun teach the limitations of claim 10. Mewes and Sun do not plurality of watering times and water duration and volume that depends on root depth.  However, Palmer does teach wherein the watering plan comprises a plurality of watering events, wherein each watering event comprises a watering duration and a water volume, wherein the watering duration and the water volume are determined based on the root depth value. (Par. 0067: “The operation of the Scheduling Advisor.TM. is based on the recognition that optimum watering is dependent on two interdependent but separately functional variables: runtime and interval. The runtime is determined by the amount of water needed in any given irrigation cycle to maintain the soil moisture at root level within a predetermined range. The interval, on the other hand, is determined by the climatological water loss due to evapotranspiration (ET). The two variables are interrelated in that runtime divided by interval must equal the total amount of irrigation required to maintain soil moisture generally constant during a given period of time.” Par. 0081: “The runtime for each watering event is thus determined by the volume of water to be delivered, the precipitation rate, the plants' root depth, and the ability of the soil to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined a method of generating a irrigation schedule/plan that develops a model and artificial intelligence that is able to train and uses moisture depletion at root depths to determine an irrigation schedule that is controlled automatically as in Mewes with and device and method that develops an optimal irrigation schedule that considers root depth or growth and also moisture or water depletion thresholds as in Sun with having watering events and which runtime and volume of each is determined by the root depth of the plants as in Palmer in order and irrigation with seasonal adjustments required for the proper operation of a number of zones with different watering requirements on a specific property with different vegetation. (Par. 0003)

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues.  Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: a plurality of watering events, wherein each watering event comprises a watering duration and a water volume, wherein the watering duration and the water volume are determined based on the root depth value; and a plurality of training periods, wherein each training period is implemented between watering events and each training period is determined based on the water depletion threshold and the water depletion rate.  
Previously objected to claim 11 has been amended to incorporate the elements of the base claim 10 and the original elements of claim 11.  Therefore, Amended claim 11 is allowable and Claim 12 is dependent on claim 11, and therefore is also allowed. 
	

Response to Arguments

The examiner respectfully traverses applicant’s arguments.  In the remarks, applicant argues that Sun does not teach that the Sun, is not the same as and does not teach or suggest "determining, by the processing element, an allowed water depletion threshold of the vegetation based on the root depth.”  However, Sun teaches in many paragraphs an irrigation plan by using root depth (or also describe in Sun as a plant growth stage). Cited paragraph 0049 states: “The control application 200 may model a growth process for a particular crop as a Markov chain, which includes a model for probabilistic transitions among a set of states S={ s 1 , s2 , ... } over time. In agricultural irrigation, each state s ,€ S may be defined as a total soil water (TSW) level at a certain crop growth stage. Depending on specific types of crop and soil, a minimum soil moisture level (management allowable depletion threshold2) will be set higher than the permanent wilting point (PWP), at which plants can no longer extract water from soil (and potentially die). A time step may include three days, although the time step may be tuned to other values.” [emphasis added by examiner]   Paragraph 0049 means that it is using a control application 200 to develop an irrigation schedule or plan that has a minimum moisture level or depletion threshold based on the growth stage of the crop.  Cited paragraph 0071 relates this crop growth stage to the root depth: “embodiments described herein initially keeps the total soil water at a low level; however, it increases the supply of water at later stages. Such arrangement makes perfect sense in agriculture, since at early growth stages, like germination, crops are small and roots are shallow, thus crop water demand is lower compared to later stages.” [Emphasis added by Examiner.]  Cited Sun paragraph 0028 teaches using the control application (item 200) to making irrigation decisions by using this soil moisture (depletion threshold) that is based on the root zone, where paragraph 0028 states “…Fig. 1 includes a drawing that shows a variety of factors for water gain and loss in soil.”  Figure 1 as shown and cited in paragraph 0028 shows the percolation (112) beyond the root zone (item 115) and takes into consideration the scheduling based on 
	Sun is directly on point with the instant application of using a control application that uses root area or depth and soil moisture levels (related to depletion levels) to determine irrigation needs. (Par. 0034).  Paragraph 0038 teaches taking into consideration the root zone and the soil moisture or soil water thresholds. Paragraph 0070 and 0071 teaches determining soil water levels and/or soil moisture levels/thresholds based on the root depth.  Par. 0071 states: “Yet, when water is lost too quickly, in FIG. 13, the fixed method of irrigation does not keep up with crop demand. Although threshold-based method may avoid these problems, they are not flexible enough. For instance, in FIG. 10, embodiments described herein initially keeps the total soil water at a low level; however, it increases the supply of water at later stages. Such arrangement makes perfect sense in agriculture, since at early growth stages, like germination, crops are small and roots are shallow, thus crop water demand is lower compared to later stages. The control application 200, utilizing artificial intelligence, learned this from exploration.” [Emphasis added by Examiner] 
	Finally Sun is also directly on point with the instant application that considers root depth when determine a watering plan. Paragraphs 0060 and 0061 teach using the control application (200) that contains a neural network (see Par. 0044) that determines a watering schedule based on percolation [beyond a root zone, see figure 1] and the root depth.  Cited paragraph 0061 states: “As described in an algorithm shown in FIG. 6, the control application 200 may first translate time step i to days [j,j+2]. Then, the control application 200 may calculate an irrigation water depth I.sub.j for day j according to a current TSW (TSW.sub.j), and a target filling point (TFP) may be decided by actions in A using a function IrrigationAmount( ). Because frequent small irrigation applications can result in a large evaporation loss and discourage deep root development, the depth of any irrigation application may be required to be at least a certain amount, (such as twenty millimeters) depending upon local soil conditions. Once the amount is determined, the control application 200 may run the neural network function PredTSW( ) to produce TSW values for the following three days. The function may accept, as its parameters, a current TSW, irrigation (if any), ET, and precipitation.” This paragraph is directly on point by using a control application and taking into consideration watering depths based on the root depth or root development.  Paragraphs 0032 – 0034 teach using the control application to precisely irrigate to soil moisture levels.  Paragraph 0032 states: “An allowable depletion level (e.g., a metric defined by an operator or an administrator) may include a soil moisture level between the permanent wilting point and the field capacity, and may indicate a maximum amount of plant available water (PAW) allowed to be removed from the soil before irrigation occurs to prevent crop drought stress.” And paragraph 0034 relates the states (of a soil moisture level) to root depths.  
	Claims 1, 9, 10, 13, and 26 have been amended and therefore the 35 USC 112(b) rejections have been rescinded. 
	
	


	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Verma (US PG Pub. No. 20180235162) teaches in paragraph 0028: “Various control implementations are possible. For instance, central control 230 (e.g., a central watering station) may be or include, in one or more embodiments, an artificial intelligence based control mechanism which may use, in part, one or more cloud-based services. As noted, the decision whether to trigger for watering either plant A or plant B (in this example) may be based on multiple inputs each time data is provided to central control indicative of root wall tension being at a specified threshold. This coordination of communication and analytics may occur automatically, with central control 230 the central control may implement a self-learning based on the input data and the absorption capacity or water flow through the particular plant or plant type. Based on this information, the central control may automatically stop watering of the soil in the region of the plant at issue to bring the water level, for instance, in the main root of the plant to a desired state. In this manner, the feedback from the plant itself may result in a pulling of the needed amount of water to the plant, ensuring an efficient watering approach without under watering or over watering the plant.” See also Par. 0025.  Verma in many paragraphs information about the plant roots; and also teaches water content threshold in paragraph 0018. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mewes Col. 12, lines 28 – 44: “The customized land surface model in the one or more agronomic models 150 is performed in a plurality of data processing modules 130 within a computing  environment 140 that also includes one or more processors 142 and a plurality of software and hardware components. The one or more processors 142 and plurality of software and hardware components are configured to execute program instructions to perform the functions of the irrigation modeling framework 100 described herein, and embodied in the one or more data processing modules 130. The plurality of data processing modules 130 include a data ingest module 131 configured to ingest, request, acquire, or otherwise obtain the input data 110, and a physical and empirical agricultural models module 132 configured to initialize and prepare the one or more agricultural models 150 for the simulations 152 to be performed within the coupled crop and soil simulation model(s) 151. 45 The plurality of data processing modules 130 also includes a profile building module 133, configured to build the profile(s) 161 generated from the simulations 152 performed by the one or more agronomic models 150.”
        2 Examiner’s Note – Sun in paragraph 0049 may be defining soil moisture levels/thresholds with depletion thresholds as claim.